PREWITT, Judge.
The Missouri Director of Revenue appeals an order dated November 24, 1993, setting *627aside the revocation of the automobile driving privileges of plaintiff and ordering “the Director of the Department of Revenue of the State of Missouri to deliver Plaintiffs driver’s license to him.”1
In his point relied on, the Director of Revenue correctly asserts that he is a necessary party to a proceeding under § 577.041, RSMo Supp.1992 (since amended, see RSMo Supp.1993). Failure to make him a party deprives the trial court of jurisdiction. See Williams v. Director of Revenue, 873 S.W.2d 340, 341 (Mo.App.1994). Appellant was not initially named a party nor later added by court order, necessary requirements for him to be a party. Id.
The judgment is reversed and the cause remanded with directions that the trial court set aside its order and judgment and enter judgment dismissing plaintiffs petition.
CROW and PARRISH, JJ., concur.

. Plaintiff has filed no brief nor otherwise appeared here.